ON SUGGESTION OF ERROR.
The decree of the court below was heretofore reversed, and the appellee's cause dismissed, 168 So. 281. The appellee now suggests that we erred in so doing.
The opinion then rendered set forth the facts of the case then and now pertinent hereto.
The appellee says, first, that while the deed executed to her by her husband, Lemuel Ladner, was one of the bases for the cause of action she here presents, it was not indispensable thereto, for another basis thereof is that the land in question constitutes a part of her husband's homestead, which homestead right she, as the wife, has the right to protect in a court of equity; and, second, that there is a mistake of fact in the statement in our former opinion — that "about the time of the *Page 485 
rendition of this decree of the Federal District Court, Ladner and his wife were divorced, and he executed to her" the deed hereinbefore mentioned.
The bill of complaint specifically alleges that the deed from Lemuel Ladner to the appellee conveyed the land to her in fee simple. The court below so held, and based its decree thereon, and an examination of the brief filed by her counsel on the former hearing discloses that such was her contention, although reference is made therein to the fact that the land constituted Lemuel Ladner's homestead. We will assume for the purpose of the argument that the bill alleges facts presenting, under its prayer for general relief, the right, if any, of the appellee to protect this homestead right by a bill in equity.
We were in error in stating that the appellee and her husband, Lemuel Ladner, were divorced. What occurred was that in 1932, while the case referred to was pending in the federal court, or just after the decree therein was rendered, which is immaterial, the appellee filed a bill in the court below against her husband, Lemuel Ladner, setting forth his failure to support her, and praying for an allowance against him therefor. In October, 1932, a decree was rendered thereon in accordance with the prayer thereof. In June, 1933, the deed from Lemuel Ladner to the appellee, hereinbefore referred to and dealt with in our former opinion, was executed, and Ladner removed to the state of Louisiana, where he has thereafter continuously resided. This error of fact in no way affects our former opinion.
The questions presented by the suggestion of error then are:
1. Is the land in question a part of Lemuel Ladner's homestead? In deciding this question, it will be necessary for us to determine (a) whether the federal court decree canceling Ladner's claim to the land is res judicata of his title, although the appellee, his wife, was not a party thereto; and if not (b), did Ladner acquire *Page 486 
title to the land by adverse possession; if he did, then (c) did it cease to be his homestead when he removed therefrom without intention of returning thereto, although the appellee continued to live thereon?
2. Has the appellee lost any homestead right she may have had in the land?
We will pretermit any discussion of clauses (a) and (b) to question 1 and come at once to clause (c) thereof and question 2. Assuming then for the purpose of the argument that the land was a part of Lemuel Ladner's homestead when he and his wife separated in 1933, did it continue so to be after his removal therefrom without having returned thereto, or having any intention so to do? Under our homestead statutes one's homestead is the land on which he lives and which is within the provisions of section 1765, Code of 1930, which reads, in part, as follows: "Every citizen of this state, male or female, being a householder, and having a family, shall be entitled to hold exempt from seizure or sale, under execution or attachment, the land and buildings owned and occupied as a residence by him or her," etc. This homestead right continues only so long as the owner thereof continues to reside on the land, "unless his removal be temporary, by reason of some casualty or necessity, and with the purpose of speedily reoccupying it as soon as the cause of his absence can be removed." Section 1776, Code of 1930. Lemuel Ladner, having removed from the land without any intention of returning thereto, thereby abandoned his and the appellee's homestead rights therein, unless the appellee's continued residence on the land prevented Ladner's abandonment of the homestead becoming effectual. This fact might be material, as to which we express no opinion, in determining whether or not Ladner's abandonment of the homestead became effectual, if it did not appear that the appellee consented to Ladner's removal therefrom. *Page 487 
The deed from Lemuel Ladner to the appellee, executed in June, 1933, and dealt with in our former opinion, was made by him and accepted by the appellee in lieu of the provision made for the appellee's support in the decree of the court below, rendered in October, 1932, and specifically provides, after conveying the land therein described, that "this conveyance is made from myself to grantee, my wife, by way of compromise and settlement of all claim for alimony both temporary and permanent, suit money and attorneys fees inuring to my said wife or which may accrue in her favor, it being the intent and purpose of this conveyance that it is made in full settlement and satisfaction of any and all claims which she may now have or may hereafter have on account of such suit and as alimony or such claim against me on account of the marital relationship and is accepted by the grantee for said purpose and as such full and final settlement." This deed, the circumstances under which it was executed, and what was then done by the parties thereto, clearly indicate that the parties agreed to live separate and apart, and by continuing to live on the land so deeded to her the appellee necessarily consented to the removal of her husband, Lemuel Ladner, therefrom.
There is another reason, somewhat akin to the above, as to why the appellee cannot complain of the entry by the appellants upon this land. They entered thereon under permission from Lemuel Ladner so to do, given long after his separation from the appellee pursuant to the deed hereinbefore set forth, which permission to enter the land, though given by Lemuel Ladner alone, is valid, for he was not then living with the appellee. Section 1778, Code of 1930; Board of Mayor and Aldermen of Town of Booneville v. Clayton, 155 Miss. 428, 124 So. 490.
The suggestion of error will be overruled. *Page 488